Citation Nr: 0119262	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  96-23 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hearing loss prior to November 22, 1999, and to a rating 
evaluation in excess of 10 percent from November 22, 1999.

2.  Entitlement to an increased rating evaluation for tinea, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating evaluation for 
duodenal ulcer with hyperacidity syndrome and tropical sprue, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service for more than 15 years, and 
such service terminated in May 1970.  He served an additional 
period of active duty for training from January 1975 to 
August 1975.

A review of the record discloses that the veteran filed a 
claim for increased compensation benefits for the 
disabilities at issue on February 9, 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from August 1995 and 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In August 1995 the RO, in pertinent part, 
denied entitlement to compensable evaluations for bilateral 
hearing loss and tinea, and an increased evaluation for 
duodenal ulcer.  

In August 1998 the RO granted entitlement to service 
connection for post-traumatic stress disorder (PTSD) with 
assignment of a 30 percent evaluation.

This matter was previously before the Board in May 1999, at 
which time the Board denied entitlement to an initial 
evaluation in excess of 30 percent for PTSD, and remanded the 
remaining claims to the RO for additional development.  

In June 2000 the RO determined that the veteran's service-
connected hearing loss disability warranted a 10 percent 
evaluation, effective as of November 22, 1999, the service-
connected tinea warranted a 10 percent evaluation, effective 
as of February 2, 1995, and the service-connected duodenal 
ulcer with hyperacidity syndrome and tropical sprue warranted 
a 30 percent evaluation, effective as of February 9, 1995.



In July 2000 the RO denied entitlement to an evaluation in 
excess of 10 percent for right knee degenerative arthritis, 
postoperative, and a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  
A notice of disagreement has not been received with respect 
to either claim, and neither is considered part of the 
current appellate review.

The case has been returned to the Board for further for 
appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law, a remand in this case 
requires compliance with the notice and duty to assist 
provisions contained in the new law.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  As the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92; (published at 57 Fed. Reg. 49,747 (1992)).

VA has a duty to assist the veteran in the development of 
evidence pertinent to his claim under 38 U.S.C.A. § 5107(b) 
(West 1991).

This matter was previously before the Board in May 1999.  The 
case was remanded for additional development, as it was 
indicated that the most recent VA skin examination, dated in 
July 1996, had been conducted subsequent to the last flare-up 
of symptoms of the affected area.

The Board relied on Ardison v. Brown, 6 Vet. App. 405, 408 
(1994), a case which, like this one, concerned the evaluation 
of a service connected  disability which fluctuated in its 
degree of disability, that is, a skin disorder which had 
"active and inactive stages" or was subject to remission 
and recurrence.  The Court remanded the case for the RO to 
schedule the veteran for an examination during an "active" 
stage or during an outbreak of the skin disability.  Ardison, 
at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992) (holding that "it is the frequency and duration of 
the outbreaks and the appearance and virulence of them during 
the outbreaks that must be addressed . . . .").  


As the report of the VA examination administered to the 
veteran in July 1996 indicated that it was not administered 
during one of those periods, it was directed that an 
examination be scheduled at a time when the condition was at 
its worst to comply with the Court's holdings.  See M 21- 1, 
Part VI, para. 1.01e and 1.13c (Change 38).

Pursuant to the remand of the Board, a VA examination of skin 
diseases was conducted in October 1999.  The veteran 
indicated that his skin eruptions tended to be more severe 
during summer months, becoming weepy and malodorous, 
particularly in the groin area, in the summer months.  
Physical examination revealed erythema and scale over the 
plantar aspects of his feet as well as the webs of the fourth 
and fifth toes.  He also had well-demarcated, erythematous, 
scaly, nonweepy plaques within the groin area.  His axillae 
were negative.  The impression was tinea cruris, tinea pedis, 
and tinea corporis, which by history were severe.

The Board notes that Court in Ardison determined that 
occupational impairment is the primary component of the 
disability rating, which represents, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from a disability.  Id., see also 
38 C.F.R. § 4.1 (2000).

This fact pattern in this case, in the judgment of the Board, 
is like that in Ardison and unlike that presented in Voerth 
v. West, 13 Vet. App. 117 (1999).  In Voerth, the Court 
distinguished Ardison as follows:

There are two characteristics which 
distinguish the facts of this case from 
the facts of Ardison.  The primary 
consideration is the fact that in Ardison 
the worsened condition impaired his 
earning capacity . . . . The second 
consideration is the fact that in Ardison 
the appellant's worsened condition would 
last weeks or months while here the 
appellant's worsened condition would last 
only a day or two."  Voerth, 13 Vet. 
App. at 122-3.

The Court went on to note "the practical aspects of 
scheduling a medical examination within this short time 
period."  Id.  In the same vein, scheduling a skin 
examination on a random date in the future may not be helpful 
in evaluating the veteran's tinea disability during an active 
period.  Accordingly, the veteran is to be advised that 
because he, and not VA, is in the position of determining 
when his tinea disability is most active, he should be 
instructed to schedule an appointment at a VA medical 
outpatient clinic or with another health care provider when 
his skin disorder is in an active state so that VA can 
develop evidence pertinent to his claim.  

The Board calls the attention of the RO and the veteran to 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) [noting that 
the duty to assist is not always a one-way street] and Bowers 
v. Derwinski, 2 Vet. App. 675, 676 (1992) [noting that, where 
veteran stated he was reluctant to be seen during periods 
when his skin disorder was active, if he truly desired a fair 
rating he could hardly refuse to undergo the examination or 
examination that it would take to make that possible].

Additionally, as the Board noted earlier, the RO issued a 
rating decision in May 2001 wherein it continued a 10 percent 
evaluation for postoperative degenerative arthritis of the 
right knee, and denied entitlement to a TDIU.  Those 
determinations are not pertinent to the current appeal; 
however, the rating decision issued shows the RO reflected 
March 21, 1996 as the effective date for the previously 
granted 10 percent evaluation for hearing loss, the 30 
percent evaluation for duodenal ulcer, and the 10 percent 
evaluation for tinea.

As the Board noted previously, the RO had assigned a 10 
percent evaluation for hearing loss effective November 22, 
1999, a 30 percent evaluation for duodenal ulcer effective 
February 9, 1995, and a 10 percent evaluation for tinea 
effective February 9, 1995.  

The Board is of the opinion that the case must be remanded to 
the RO for clarification as to the correct effective dates of 
increase for the three disabilities at issue prior to the 
Board's appellate review as such determination can only be 
made with consideration of correct effective dates,

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, the RO should 
contact the veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his hearing loss, duodenal ulcer, and 
tinea disability.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claims.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(b)(2)).

3.  The veteran should be further 
instructed to contact the RO, within one 
year from the date of its letter to him, 
concerning whether an exacerbation of the 
disease has occurred.  The veteran should 
be further informed that if he does not 
respond within one year, his claim may be 
deemed to be abandoned.  See 38 C.F.R. 
§ 3.158(a) (2000).

4.  The veteran should also be informed 
that he should seek medical treatment, 
preferably at a VA medical facility, 
should an active phase of his service-
connected tinea disability occur.  The 
veteran should notify the RO of any 
medical treatment so obtained, and the RO 
should obtain copies of such treatment 
records and associate them with the 
claims folder.

5.  During a period of exacerbation of 
the service-connected tinea disability, 
the veteran should be afforded a VA 
special dermatological examination by an 
appropriate medical specialist including 
on a fee basis if necessary to determine 
the nature and extent of severity of his 
tinea disability.  

The claims file, the pertinent criteria 
for rating skin disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.




The examiner should specifically describe 
objective symptoms while the disability 
is active and include an assessment of 
the degree of impairment, if any, during 
the active period.  The examiner should 
also comment, to the extent practicable, 
on the degree of impairment in the 
veteran's earning capacity resulting from 
the disability when active.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
an increased rating evaluation for tinea, 
duodenal ulcer, and hearing loss, and 
issue a rating decision reflecting the 
correct effective dates of increased 
evaluations assigned for the disabilities 
at issue as discussed earlier.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim(s).  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


